DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-19 and 22 are all the claims.
2.	The preliminary amendment to the specification of 3/27/2020 is entered.

Election/Restrictions
3.	Applicant's election with traverse of species for element ii) in Claim 1 in the reply filed on 1/20/2022 is acknowledged.  The traversal is on the ground(s) that no prior art has been shown in the previous Office Action to indicate that unity of invention was broken for the variant species of the VHCDR1-3 and the VLCDR1-3 of generic Claim 1.
This is not found persuasive because the number of variants is incalculable for any one CDR comprising from 1-3 amino acid differences much less those in combination for a given VH CDR1-3 or VL CDR1-3 comprising from 1-3 amino acid differences per CDR domain. There is no description of what those variants may be insofar as the chemical structures are for those “differences” as claimed. As shown in the rejections below, Applicants are NOT in possession of those variants because they have not demonstrated by a preponderance of the evidence, themselves to be so in order for the unity of invention to apply. Regardless of the position Applicants may take, all of the claimed species are joined for examination.
4.	Claims 1-19 and 22 are all the claims under examination.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
6.	The IDS’ of 6/30/2020 and 11/9/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
7.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Sepharose, BIACore, Tween-20, Tris, Ficoll, CytoTox 96, BD FACSCanto II, Allegra X-15R, Trizol, FMAT 8100 HTS System, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See p. 21, line 14. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; 
c) The specification contains a typographical error for “3X10^5/well” on p. 63 at line 17. Please check the specification for any obvious typographical errors.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-19 and 22 are indefinite for reciting: “amino acid differences” in generic Claim 1; “amino acid mutations” in dependent Claims 4 and 8; and “amino acid changes” in Claim 7. The meaning of the phrases may or may not encompass substitutions, insertions and/or deletions of amino acids. The meaning of the phrases may or may not encompass natural, non-natural, synthetic and/or mimetic amino acids that are the resultant effect on the respective regions or domains.  The meaning of the phrases may or may not encompass any post-translational biochemical occurrence 

    PNG
    media_image1.png
    876
    962
    media_image1.png
    Greyscale

b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation in each of elements i)-v) for the phrases “HCDR variants having 3, 2 or 1 amino acid difference(s)” and “LCDR variants having 3, 2 or 1 amino acid difference(s)”. The claim also recites “HCDR1, HCDR2 and HCDR3 as set forth in the 
c) Claims 5, 8 and 10 are indefinite for improper Markush group language under MPEP 2117. The claims recite “selected from the group consisting of…or” and should instead recite “and” prior to the final species.
	d) Claims 1-19 and 22 are indefinite for reciting: “as set forth in SEQ ID NOs:_” because a CDR, a VH or a VL cannot, per se, be a SEQ ID NO. It is inconceivable that any sequence is a SEQ ID NO, but it is proper that the sequence comprise a sequence of the SEQ ID NO.
e) Claim 13 relates to antibodies defined by the parameter that they 'compete for binding' with the antibodies of Claim 1. In the absence of the details of the test to determine competition and the criteria which define if a particular antibody falls under the scope of the claim, the requirements of clarity and definiteness are not fulfilled. While one may be able to assay whether an antibody “competes” with the recited monoclonal antibody, it is apparent that the degree to which an antibody competes with another antibody is a relative or subjective expression, and the requisite degree to which the claimed antibody competes with a monoclonal antibodies cannot be ascertained from the disclosure.

In addition, it is recognized that the degree of binding of an antibody, which is observed in the exemplified competitive binding assay, will depend upon the concentration of the detectably labeled antibody and the unlabeled competing antibody.  Typically, the higher the concentration of the unlabeled competitor, the lower the percentage of binding of the labeled antibody.  So, at high concentrations, any antibody might be deemed capable of “competing” for binding to an antigen with any other antibody, regardless of whether or not the different antibodies bind to the same, or even overlapping epitopes. 
George et al. (Circulation. 1998; 97: 900-906), for example, describes different antibodies, which do not bind to the same epitope of an antigen, but are nevertheless capable of competing with one another for binding to the antigen; see entire document 2GPI; yet, George et al. teaches each is able to “compete” by a measurable extent with any of the others for binding to the antigen (page 903, paragraph bridging columns 1 and 2).  For example, George et al. teaches monoclonal antibody ILA-4 competed with itself for binding to the antigen (% inhibition = 90 ± 11%), but George et al. discloses, despite its binding a non-overlapping epitope, monoclonal antibody ILA-1 also “competed”, albeit with monoclonal antibody ILA-4 for binding to the antigen (% inhibition = 9 ± 4%).  
Accordingly, George et al. illustrates the capricious and arbitrary nature of determinations that different antibodies bind to the same or different epitopes, which are based upon the results of competitive binding assays.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

	Claims 1-19 and 20 are drawn to innumerable and calculable variants in amino acid sequence for each VH CDR1-3 and each VL CDR1-3 that are not defined by amino acid residue, the nature and kind of change to any residue nor the specificity, non-specificity and/or cross-reactivity in their binding to human TIGIT.
	Disclosure in the Specification
	The human TIGIT ECD was fused to a human Fc for immunization and detection assays (Example 1). Antibodies selected for in Example 2 are shown in Table 1. Humanization of selected antibody clones were shown in Example 3: 1707, 1708, 1709, 1710, and 1711. Binding assays for TIGIT are shown in Test Examples 1-4. The affinity of the selected clones are shown in Test Example 5 for Tables 2-3. Accordingly, the extent of variation for any of the preselected clones shown in Table 1 is for the humanization thereof and NOT to changes, differences or mutations to any one to three residues in any of the CDRs for any of the clones. 
	The specification does place Applicants in possession of the claimed product or method inventions at the time of filing where the scope encompassed by the claims m is a wish to know.

    PNG
    media_image2.png
    457
    786
    media_image2.png
    Greyscale


Case Law Analysis of Written Description it Applies to Antibodies
The disclosure in the specification does not nearly encompass the teachings are insufficient to adequately describe the large genus of the instant claims. This is because there is no number of species that can sufficiently represent a genus of antibodies or antigen binding sites recited by only the antigens they bind.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. 
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus as here in the present case for the anti-hTIGIT antibody variants of the VHCDR1-3 and VLCDR1-3. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims encompass any antigen binding site that binds the recited targets, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” 
 Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here since the claims encompass antibodies comprising binding sites with any set of CDRs specific to the targets recited, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental a priori, what an antibody with a particular set of functional properties would look like structurally.
In fact, owed to the variation among the anti-hTIGIT antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, there is no representative number of antibodies for the entire genus/genera of the instant claims or genera discussed above, barring evidence to the contrary.  This is because the entire genus must be sufficiently represented.  Yet, the disclosure of antibody CDRs for the clones 1707, 1708, 1709, 1710, and 1711 does not guide one of skill to the next set of CDRs. 
This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. 
In the present case, the ordinary artisan has from 1-3 amino acid “differences”, “changes” or “mutations” per CDR domain from which to choose for both heavy and light chain variable domain combinations. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. See Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979); MacCallum et al. (J. Mol. Biol. (1996) 262:732-745); De Pascalis et al. (The Journal of Immunology (2002) 169, 3076-3084); Casset et al. et al. ((2002) J. Mol. Biol. 320, 415-428); Chen et al. (J. Mol. Bio. (1999) 293, 865-881); and Wu et al. (J. Mol. Biol. (1999) 294, 151-162). 
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  


Scope of Enablement

10.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for in vitro assays in Examples 11-12 using the humanized clones h1707-02, h1708-04, h1710-01 for enhanced NK-mediated cell killing of human colorectal cancer cells, does not reasonably provide enablement for the genus of anti-TGIT variants for any of elements i)-v) in generic Claim 1 in a method for treating any disease associated with human TIGIT, in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in 
Disclosure in the Specification
Example 11 in the specification are the full extent of the testing done on four humanized clones of the inventive antibodies h1707-02, h1708-04, h1710-01 in enhanced NK-cell mediated cell killing of a colorectal tumor cell line, in vitro.
Example 12 in the specification are the full extent of the testing done on two humanized clones of the inventive antibodies h1708-04 and h1710-01 in gamma INF induction of T cells, in vitro, cultured in the presence of the clones:

    PNG
    media_image3.png
    213
    385
    media_image3.png
    Greyscale
. The ordinary artisan could reasonably conclude that the specification is not enabled for the full breadth and scope of the antibody clones much less the variants thereof having both in vitro and in vivo therapeutic consequences on any human TIGIT-expressing disease in any animal.

The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  Without such guidance, n vitro and in vivo animal model testing for any given much less the genus of anti-human TIGIT antibody variants, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).

Prior Art Status: Translation of Therapeutics from In vitro to In vivo is Unpredictable
Assuming, arguendo, that the intended treatment is a for tumor or cancer expressing human TIGIT, then it is well known that most solid tumors a 3-dimensional complex consisting of interacting malignant and non-malignant cells. Vascularisation, perfusion and drug access to the tumor cells are not evenly distributed and this is an important source of heterogeneity in tumor response to drugs. Therefore, prediction of drug effects in any animal subject based solely on in vitro cell based assays is not reliable and further evaluation in animal tumor systems is essential.
Further, inasmuch as in vivo animal drug testing may be a platform technology in a determination of enablement, the complexity and difficulty of drug delivery for cancer treatment is underscored by Voskoglou-Nomikos (Clin. Can. Res. 9:4227-4239 (2003)). Voskoglou-Nomikos conducted a study using the Medline and Cancerlit databases as source material in comparing the clinical predictive value of three pre-clinical laboratory cancer models: the in vitro human cell line (Figure 1); the mouse allograft model; and the human xenograft model (Figures 2 and 3). Significantly when each of the cancer models was analyzed against Phase II activity, there was a negative correlation for the 
Dennis (Nature 442:739-741 (2006)) also recognizes that human cancer xenograft mouse models for testing new drugs has been and will remain the industry standard or model of choice, but it is not without problems because “many more [drugs] that show positive results in mice have little or no effect in humans” (p. 740, Col. 1, ¶3). Dennis describes transgenic animal mouse models as an alternative to xenograft modeling and the general differences between mice and humans when it comes to tumor modeling: 1) cancers tend to form in different types of tissue, 2) tumors have fewer chromosomal abnormalities, 3) ends of chromosomes (telomeres) are longer, 4) telomere repairing enzyme active in cells, 5) short lifespan, 6) fewer cell divisions (1011) during life than humans (1016), 7) metabolic rate seven time higher than humans, and 8) lab mice are highly inbred and genetically similar. 
Cespdes et al. (Clin. Transl. Oncol. 8(5):318-329 (2006)) review the some of the 
"One limitation of the xenograft models is precisely their use of an immunocompromised host, which eliminates the possibility of studying the role of the immune system in tumor progression. Some authors also think that cancer and host cells being from different species may limit the occurrence of critical tumor-stroma interactions, leading to an inefficient signaling. The organ of implantation could also become a limitation to the system. Thus, as it has already been described, subcutaneous xenografts infrequently metastasize and are unable to predict response to drugs” (p. 325, Col. 1, ¶2).
In another thorough and detailed review of animal model testing from 2007, Talmadge et al. (Am. J. Pathol 170(3):793-804 (2007)) teach “Indeed primary human tumor xenografts can be predictive of clinical cytotoxic therapy for a given tumor histiotype provided that clinically relevant pharmacological dosing parameters are used. It is noted that human tumor cell lines in contrast to human primary tumor cells have generally been cultured for years losing much of their heterogeneity. This has resulted in undifferentiated tumors lacking the histology and cellular architecture characteristic of the modeled human tumor” (p. 795, Col. 2, ¶2)...and “xenograft tumor models can effectively predict responsive tumor histiotypes; however these models need to 
One skilled in the art would reasonably conclude that evidence obtained in any in vitro assay would not even necessarily correlate with results expected in any animal model. Thus to the extent the claims encompass an intended in vivo treatment effect of any subject, and the specification does not provide sufficient guidance using the genus of antibodies in a method in vivo to treat any human TIGIT-expressing cancer much less any disease, it is the examiner’s position that Applicants were not in possession of much less enabled for the full scope of the method invention at the time of filing.
Prior Art Status: Immunotherapeutics especially cancer therapy is unpredictable
The use of antibody immunotherapy for the treatment of tumors has been shown to have limitations.  Five (5) art references spanning over 25 years in the field of immunotherapeutics and recognizing the complexity of antibody delivery to tumors in vivo are Fujimori et al. (J. Nuc. Med. 31:1191-1198 (1990)); Beckman et al. (Can. 109:170-179 (2007)); Thurber et al. (Adv. Drug Deliv. Rev. 60:1421-1434 (2008)); Rudnick et al. (Can. Biotherp. & Radiopharm. 24: 155-162 (2009)); and Huang et al. (Appl Microbiol Biotechnol (2010) 87:401–410). 
	Fujimori teaches for further understanding of Mab distribution in the tumor, one must consider as well the microscopic pharmacology: transport across the capillary wall, transport in tumor interstitium, cellular binding and metabolism. Fujimori discusses predictive models for accessing tumor antigen availability by Mab to examine the relationship between affinity and distribution. Fujimori teaches on p. 1196, Col. 2, ¶1:
“One strategy to overcome the binding-site barrier would be to increase the initial Mab dose. Even though Mab concentration in tumor does not always increase linearly as initial Mab concentration increases, a high initial plasma concentration leads to better percolation and results in more uniform distribution in tumor. Increasing Mab dose, however, decreases the specificity ratio and may cause toxicity or other side effects. For each Mab species and set of circumstances, there is an inherent balance of factors. Other causes of heterogeneous distribution include the functional and 
Beckman teaches on p. 175, Col. 2, ¶2-4:
“Optimizing biodistribution properties of Ab constructs depends on a large number of host and tumor variables. These include: the density and distribution of target Ag in tumors and normal tissues: the degree of target occupancy and residence tiemr equired for tumor cell kill; possible toxicities from normal tissue distribution; tumor size and vascularity; tumor interstitial pressure, convection and diffusion; and metabolism and internilzation rates for Ab-Ag constructs.

An equally large number of Ab construct and therapy variables are available for optimization, including size, charge, and valence; constant region type and glycosylation pattern; presence or absence of a radioisotope or a toxic moiety; dose, route, and schedule of administration; and use of a traditional or a pretargeting strategy. Given the complexity of the problem, systematic preclinical programs may enhance the likelihood of success in subsequent clinical studies. Such preclinical investigations should integrate both experimental and theoretical approaches.

Preclinical studies of a putative Ab-based therapeutic agent can encompass a variety of constructs, differing in molecular weight, affinity, valence, and/or other features of interest, which bind to the same epitope as demonstrated 

Studies in tumor-bearing rodents are often confounded by lack of normal tissue reactivity with Ab constructs directed toward human Ags, but studies in transgenic animal can be performed in some instances to alleviate this issue.”
Thurber teaches on p. 1431, Col 2, ¶3:
“Analyzing the fundamental rates that determine antibody uptake and distribution provides a theoretical framework for understanding and interpreting targeting experiments and improving on the limitations of uptake. It also provides a background for a more rational design of in vitro experiments, animal studies, and clinical trials. The insight gained from this type of modeling has multiple implications for imaging and therapy. For example, not all cells are exposed to the “average” concentration obtained in a tumor. A significant portion of cells can survive even if the tumor-
Rudnick teaches on p. 155, Col. 2:
“Not strictly limited to tumor cells, target antigen is commonly expressed on normal tissue, found in circulation, and shed into the tumor interstitial space. These nontarget pools of antigens can reduce treatment effectiveness, increase systemic clearance, and increase side-effects (especially for radioimmunoconjugates) by impairing mAb specificity for the tumor.”
and on p. 158, Col. 2, last ¶ - p. 159, Col. 1:
“…antigen selection will be a critical factor for internalization and catabolism of mAbs. The relative rates of antigen recycling and dissociation are important in mAb penetration into tumors. Therefore, in applications dependent on targeting every cell of a tumor, the mAb needs to dissociate 
Huang supports and substantiates the challenges for recombinant antibodies as immunotherapeutic agents (p. 403 and 408):
“Genetic engineering has long been employed to increase the affinity of mAb to its target by altering the amino acid sequence in complementary determining region (CDR; Maynard and Georgiou 2000; Reff et al. 2002). However, high specificity must be maintained while increasing antibody affinity as it might augment cross reactivity with other nonspecific antigens, causing unwanted side effects (Hu et al. 2009). High-affinity CDR also can be suboptimal for targeting solid tumors; thus, a suitable affinity may need to be determined (Chames et al. 2009).”
“Many hurdles remain, however, due to the complexity of human immunology as demonstrated by our limited success in chronic infectious diseases and cancer. The approach to combine both active and passive immunotherapies to have synergic effects to maximize desired immune responses may lead a way for treatments of these diseases in the near future.”

Therefore, due to the unpredictability of immunotherapeutics in general and in view of the insufficient guidance and/or working examples concerning the use of the in vivo in for the treatment of any hTIGIT-expressing disease, one skilled in the art would reasonably conclude that the broadly claimed invention was not fully supported in the specification, and thereby removing applicants from full possession and enablement of the invention.

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643